In an action to recover damages for personal injuries, the plaintiff’s attorney, Norman Leonard Cousins, appeals from an order of the Supreme Court, Kings County (Levine, J.), dated September 11, 2001, which denied his motion pursuant to Judiciary Law § 474-a (4) to increase his fee.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the contentions of the plaintiff’s attorney, he failed to demonstrate the existence of extraordinary circumstances to warrant an increase from the statutory fee (see Judiciary Law § 474-a [4]). Accordingly, the Supreme Court properly denied his motion. Prudenti, P.J., Florio, Schmidt and Mastro, JJ., concur.